Case 1:17-cv-01954-PAC Document 117 Filed 10/21/20 Page 1of1

LEVI&KORSINSKY LLP set sunt eet Soe

T: 203-992-4523
F: 212-363-7171
www.zik,com

 

Shannon L. Hopkins

shopkins@zlk.com
October 20, 2020
fo faheor

VIA EMAIL i é

fh ally wt
Hon. Paul A. Crotty pe ualle, ott i
Daniel Patrick Moynihan ae: [Sw M Ma, muhtte J
United States Courthouse ; tts., pdt pote, /

parloop befor Ve,

500 Pearl Street, Courtroom 14C ;
New York, NY 10007 fle Cand Mo ralerw

Re: Inre Insys Therapeutics, Inc. Securities Litigation; 1:17-cv-Q1954-PAC

I ae

Dear Judge Crotty: Lsor

I represent Court-appointed Lead Plaintiff Michael Robson (“Plaintiff”) in the above-
referenced matter, and as per the Court’s August 20, 2020 Order, | submit this status letter jointly
with counsel for Michael Babich, John Kapoor and Daryl S. Baker (Mr, Baker, Mr. Babich, and
Mtr. Kapoor, together, the “Individual Defendants” and with Plaintiff, the “Parties”) to update the
Court. Recently, Plaintiff served a settlement demand on the Individual Defendants. Counsel for
the Individual Defendants and their insurance carriers are currently considering Plaintiff's demand.
Accordingly, the Parties respectfully request that the stay be extended another sixty (60) days while
they continue to try and reach a resolution of this Action.

Respectfully submitted,

GELBER & SANTILLO PLLC LEVI & KORSINSKY, LLP
By: /s/ R. Zachary Gelber By: /s/ Shannon Lee Hopkins
R, Zachary Gelber Shannon Lee Hopkins

347 West 36" Street, Suite 805 1111 Summer Street, Suite 403
New York, NY 10018 Stamford, CT 06905

Phone: 212-227-4743 Phone: 203-992-4523

Attorney for Defendant Darryl S. Baker Attorney for Class Plaintiffs

 
